Citation Nr: 1022113	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for an acquired psychiatric disorder.

2.  Entitlement to a disability evaluation greater than 20 
percent for a cervical spine disability.

3.  Entitlement to a disability evaluation greater than 10 
percent for a lumbar spine disability.

4.  Entitlement to increased disability evaluations for a 
bilateral knee disability, rated together as 10 percent 
disabling effective December 20, 2004 to February 18, 2009, 
and rated separately as 10 percent disabling each effective 
February 18, 2009 to the present.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDINGS OF FACT

1.  The Veteran does not have occupational and social 
impairment with reduced reliability and productivity caused 
by his acquired psychiatric disorder.

2.  The Veteran has not had an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his cervical spine disability.  He does not have 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  The 
Veteran does not have muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour.  
The Veteran does not have severe limitation of motion of the 
cervical spine.

3.  The Veteran has not had an incapacitating episode of at 
least 2 weeks but less than 4 weeks during the past 12 months 
due to his lumbar spine disability.  He does not have forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but less than 60 degrees, or a combined range of motion of 
the thoracolumbar spine less than 120 degrees.  He does not 
have muscle spasm or guarding of the lumbar spine severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  He does not have moderate limitation of motion of 
the cervical spine.

4.  Prior to December 20, 2004, the Veteran's left knee did 
not show slight recurrent subluxation or lateral instability, 
or a combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination, nor did the left 
knee have flexion limited to 45 degrees or extension limited 
to 10 degrees.  There was no evidence of a right knee 
disability.  

5.  From December 20, 2004 to February 18, 2009, both knees 
showed degenerative joint disease by X-ray findings.  
However, the left knee and right knee did not show slight 
recurrent subluxation or lateral instability, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination, nor did either knee 
have flexion limited to 45 degrees or extension limited to 10 
degrees.

6.  The Veteran's right and left knees do not show moderate 
subluxation or lateral instability of the knee, or flexion 
limited to 30 degrees, or extension limited to 15 degrees, or 
a combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9413 (2009).

2.  The criteria for a rating in excess of 20 percent for 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5290, 5293 (effective prior to 
September 23, 2002); 5293 (effective from September 23, 2002, 
to September 26, 2003); 5240, 5242 (effective September 26, 
2003)

3.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective 
prior to September 23, 2002); 5292, 5293, 5295 (effective 
from September 23, 2002, to September 26, 2003); 5237, 5243 
(effective September 26, 2003).

4.  The criteria for a compensable rating for the left knee 
prior to December 20, 2004, or for a bilateral knee rating 
higher than 10 percent from December 20, 2004 to February 18, 
2009, or for individual ratings higher than 10 percent for 
each knee from February 18, 2009 to the present, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

1.  Acquired psychiatric disorder

With regard to the Veteran's acquired psychiatric disorder, 
the RO issued a rating decision in December 2001 granting 
service connection for an anxiety disorder at a 
noncompensable disability rating, effective December 7, 2000.  

In the March 2005 rating decision on appeal, the RO increased 
the rating for the anxiety disorder to 30 percent effective 
December 31, 2003, based upon the Veteran's treatment 
records.  The 30 percent rating has been continued by the RO, 
with the disability renamed as generalized anxiety disorder 
and dysthymic disorder, in the December 2009 Supplemental 
Statement of the Case.  The Veteran contends that he warrants 
a disability rating higher than 30 percent.

The Board will refer to the Veteran's psychiatric disability 
as an "acquired psychiatric disorder", to encompass all 
mental health diagnoses.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The Veteran underwent a VA psychiatric evaluation in December 
2004.  The Veteran reported receiving outpatient treatment 
for psychiatric difficulties from a private physician and 
medication treatment with Prozac and Ativan.  The Veteran 
reported insomnia, abdominal discomfort, inability to relax, 
worrying constantly about mundane events, irritability, poor 
frustration tolerance, depressed mood, anhedonia, social 
isolation, feelings of guilt, decreased energy, and "anxiety 
attacks".  He reported having these attacks at a frequency 
of 2 in 4 months.  He reported having angry outbursts, muscle 
tension, and headaches.  He reported drinking alcohol 2 days 
per month.  He did not report any change in appetite, 
suicidal or homicidal ideations, or symptoms suggestive of 
manic or hypomanic episodes.  He reported working at a 
chemical installation plant and losing 2 days per month of 
work as a result of his several medical and psychiatric 
conditions.  The examiner noted the Veteran's report of mild 
to moderate social impairment, constant verbal altercations 
with his family, and difficulty getting along at work.

Upon mental status examination, there was no impairment of 
thought process or communication.  There were no delusions, 
hallucinations, or inappropriate behavior.  There were no 
suicidal or homicidal ideations.  The Veteran was able to 
maintain good personal hygiene and to perform other basic 
activities of daily living.  He was oriented to person, 
place, and time.  There was no evidence of memory or 
cognitive impairment or obsessive or ritualistic behavior.  
Speech was normal in rate, rhythm, tone, volume, and content.  
The Veteran described panic attacks at a frequency of 1 in 4 
months.  Impulse control was within normal limits.  He 
reported sleep impairment which interfered with his daytime 
activities.

The December 2004 examiner diagnosed generalized anxiety 
disorder and dysthymic disorder and assigned a GAF score of 
60, indicating the moderate nature of his symptoms and 
providing evidence against this claim.

The Veteran was afforded another VA psychiatric examination 
in February 2009.  The examiner noted a previous diagnosis of 
generalized anxiety disorder with a GAF rating of 55 by way 
of VA outpatient treatment, the last meeting having taken 
place in September 2005.  The Veteran is now taking 
Wellbutrin and Trazodone by prescription, with no 
psychotherapy or cognitive behavior therapy.  The Veteran 
reported having a lot of chronic pain, desperation and 
frustration.  He said he feels like "if it is going to go 
wrong, it is going to happen to me."  He reported an 
increase in anger and irritability.  He reported that he is 
"pretty much a hermit".  The Veteran's wife reported that 
the Veteran is most isolative.  The Veteran reported being 
laid off from his chemical plant job in January 2009 and 
started a new job the day before the VA examination.  The 
Veteran reported that most of the days lost at his previous 
job were due to medical appointments for his back pain.

Upon mental status examination, thought processes were 
generally logical and goal-directed.  There were no delusions 
or hallucinations.  No inappropriate behavior was noted.  The 
Veteran denied suicidal or homicidal ideations but noted some 
past suicidal ideation.  Personal hygiene and other 
activities of daily living are adequately maintained.  Short-
term memory was problematic, largely secondary to deficits in 
concentration and attention.  Long-term memory appears 
grossly intact.  The Veteran obsessed a lot about being 
unemployed, pain in his legs and back, and financial issues, 
noting that the new job would relieve some of that.  
Ritualistic behavior was denied.  Rate and flow of speech was 
normal.  The Veteran reported going to the emergency room 
about a year earlier because of what appeared to be panic 
attacks.  The Veteran reported being depressed a lot of the 
time with a fair amount of accompanying anxiety.  The Veteran 
reported a lot of irritability and anger that impair task 
accomplishment due to not concentrating and focusing enough 
on what he is doing.  He reported sleeping about three to 
five hours per night, with trouble getting to sleep and 
staying asleep.

The February 2009 examiner noted that the Veteran does appear 
to suffer from anxiety disorder and appears to have a GAF 
rating of about 55, which is very similar to the previous VA 
exam and other work-ups.  The examiner opined that there does 
not seem to be a lot of change in the GAF rating or the 
capacity to function at work.  The Veteran is able to manage 
in his marriage, socially, interpersonally, and otherwise 
within reason, according to the examiner.  The VA examiner 
diagnosed generalized anxiety disorder and depression, not 
otherwise specified, with a GAF of 55 applying equally to 
both diagnoses.  The examiner noted that the GAF indicates 
serious symptoms with some remission and some remediating 
factors, namely that the Veteran is able to remain employed, 
very quickly got another job, and is able to hold down a job 
with many hours of work (50 to 60 hours per week).  The 
examiner noted that the Veteran is able to manage in his 
marriage despite the many problems and is managing his 
interpersonal and social limitations with the assistance of 
medications.  The examiner endorsed reduced reliability and 
productivity due to mental disorder signs and symptoms.

The Board finds these VA examination reports to, overall, 
provide more evidence against this claim, failing to indicate 
that the 50 percent criteria have been met and indicating the 
moderate nature of the acquired psychiatric disorder.   

In addition to the VA examinations, the evidence includes VA 
and private medical records that report mental health 
treatment.  In a December 31, 2003 treatment record from Dr. 
"L.", the Veteran complained of insomnia, nervousness, and 
feeling depressed, out of energy, and unable to eat.  Dr. L. 
noted a depressed affect, diagnosed anxiety and insomnia, and 
prescribed Klonopin and Ambien.  Prior to December 31, 2003, 
the VA and private treatment records do not indicate that the 
Veteran's psychiatric symptoms had worsened.  Therefore, the 
RO correctly assigned the 30 percent rating effective 
December 31, 2003.  The treatment records describe symptoms 
and diagnoses of anxiety disorder largely similar to the VA 
authorized examinations, which the Board finds provides more 
evidence against this claim.

Simply stated, the Veteran's symptoms do not merit a higher 
rating of 50 percent according to the schedular criteria.  
The Veteran does not display, for example, circumstantial, 
circumlocutory or stereotyped speech.  Nor does he display 
impairment of short- and long-term memory such as retention 
of only highly learned material, forgetting to complete 
tasks.  There is also no evidence of impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands.  The Veteran has stated that he has 
difficulties "getting along" at work, yet he has not had 
problems maintaining effective work relationships or 
performing his duties.  In this regard, some of his own 
statements provide evidence against this claim.   

While there are indications of problems, it is important to 
note that these problems are the basis for the current 30 
percent evaluation.  Without some problems in the work 
environment, there would be no basis for the current 
evaluation, let alone a higher evaluation. 

Overall, the Board finds that the Veteran's symptoms of his 
acquired psychiatric disorder more closely match the 30 
percent schedular criteria.  In this regard, it is important 
for the Veteran to understand that a 30 percent evaluation 
for an acquired psychiatric disorder will, by definition, 
cause the Veteran problems.  The critical question in this 
case is whether the Veteran's problems with his anxiety and 
dysthymic disorders cause him occupational and social 
impairment with reduced reliability and productivity caused 
by the psychiatric disorders.  The Board must find that the 
post-service treatment records, as a whole, provide evidence 
against this claim, failing to indicate a basis to grant a 
higher evaluation. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 30 percent for an 
acquired psychiatric disorder.  38 C.F.R. § 4.3.

2.  Cervical and lumbar spine disabilities

With regard to the Veteran's cervical and lumbar spine 
disabilities, each disability was first granted service 
connection in a December 2001 rating decision.  The cervical 
spine disability was awarded a 20 percent disability rating 
and "lower back pain" was awarded a noncompensable rating, 
both effective December 7, 2000.

The Veteran requested increased ratings in an October 2004 
statement.  In the March 2005 rating decision on appeal, the 
RO increased the disability rating for "chronic back 
strain" to 10 percent disabling effective February 13, 2004, 
and continued the 20 percent rating for the cervical spine.  
The rating decisions and statements of the case that followed 
reflect that the RO referenced rating criteria which changed 
at that time.  Specifically, VA promulgated new regulations 
for the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The Board notes 
that the RO addressed each set of amendments in its 
supplemental statements of the case (SSOCs) as well as the 
rating criteria in effect before these changes.  Therefore, 
the Board will consider whether a rating in excess of 20 
percent is warranted for a cervical spine disability, and 
whether a rating in excess of 10 percent is warranted for a 
lumbar spine disability, under any applicable criteria for 
each disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the Veteran's spinal disorders under 
multiple diagnostic codes.  The Veteran's cervical spine 
condition was originally evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5293, as spondylosis of C3 to C7 
with radiculopathy (in effect prior to September 26, 2003).  
After the September 2002 and 2003 amendments, the Veteran's 
cervical spine condition was rated at 20 percent under DC 
5242 (in effect after September 26, 2003).

The Veteran's lumbar spine condition was originally evaluated 
as noncompensably disabling under 38 C.F.R. § 4.71a, DC 5295, 
as lower back pain (in effect prior to September 26, 2003).  

After the September 2002 and 2003 amendments, in the RO's 
March 2005 rating decision, the Veteran's lumbar spine 
condition was increased to 10 percent disabling under DC 
5237, chronic back strain (in effect after September 26, 
2003).

Prior to September 23, 2002, DC 5293, mild intervertebral 
disc syndrome warranted a 10 percent evaluation, moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation, and severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warranted a 40 percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 10 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that Veteran has 
ever had such an incapacitating episode due to his cervical 
or lumbar spine disabilities (nothing to indicate any bed 
rest prescribed by a physician).  Therefore, the Formula for 
Rating Intervertebral Disc Syndrome does not apply to the 
Veteran and he is not entitled to a higher rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the Veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; (2) forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; (3) a combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; (4) a combined range of motion of the cervical spine 
is greater than 170 degrees but not greater than 335 degrees; 
(5) there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
(6) there is vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is greater than 30 degrees but 
less than 60 degrees; (2) forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; (3) the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; (4) the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or (5) there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30 percent evaluation is warranted when (1) forward flexion 
of the cervical spine is 15 degrees or less; or (2) there is 
favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

The Veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
cervical spine of 15 degrees or less, forward flexion of the 
lumbar spine of less than 60 degrees, a combined range of 
motion of the lumbar spine of 120 degrees or less, nor muscle 
spasm or guarding of the lumbar spine severe enough to result 
in an abnormal gait or abnormal spinal contour, therefore the 
criteria of DC 5243 would not offer him a higher evaluation 
than he already holds for his cervical and lumbar spine 
disabilities.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA examination in December 2004, the Veteran reported 
flare-ups of the low back of 1 to 2 days' duration, 
approximately once per week during the previous 6 months.  
The episodes were described as dull with no radiation at a 
baseline intensity of 8 out of 10, and precipitating factors 
included handy movements like cutting grass and bending.  
Resting and stretching alleviated the symptoms.  The Veteran 
also reported an increase in cervical pain in the prior 6 
months.  The Veteran reported taking Ultracet and Darvocet 
which cause him drowsiness.  He reported missed work due to a 
hard time getting out of bed and drowsiness from medication.  
The Veteran did not use assistive devices and reported no 
associated symptoms such as numbness or weakness.  The 
Veteran reported a minimum effect on his mobility and daily 
activities and a moderate effect on his occupation as a test 
officer only when symptoms flare up.

Upon physical examination, the spine appeared normal.  For 
the cervical spine, forward flexion was 0 to 45 degrees, 
extension was 0 to 45 degrees, left and right lateral flexion 
were each 0 to 45 degrees, and left and right lateral 
rotation were each 0 to 80 degrees.  For the lumbar spine, 
forward flexion was to 80 degrees, extension was to 30 
degrees, left and right lateral flexion were each to 30 
degrees, and left and right lateral rotation were each to 45 
degrees.  The examiner observed no pain on motion.  Repeated 
and resisted motion did not further limit range of motion or 
function.  There was no objective evidence of painful motion, 
spasm, weakness, or tenderness.  There was no muscle spasm, 
guarding, or localized tenderness.  There were no postural 
abnormalities, fixed deformities such as ankylosis, or 
abnormality of musculature.  A neurological examination was 
normal.  Deep tendon reflexes were normal and brisk.  
Straight leg raises were negative.  There was no 
intervertebral disc syndrome.  

The examiner diagnosed C3 to C7 spondylosis with 
radiculopathy and chronic back sprain.

Based on the results of the December 2004 VA examination and 
treatment records, the RO continued the 20 percent rating for 
the cervical spine disability and increased the lumbar spine 
rating to 10 percent effective February 13, 2004, in the 
March 2005 rating decision on appeal.

The Veteran underwent another VA spine examination in 
February 2009.  The Veteran complained of chronic pain and 
disability in the cervical and lumbar spine.  He complained 
of radiculopathy in his upper and lower extremities, most 
notably worse in his left lower extremity.  He complained of 
left radiculopathy in the upper extremity down to the thumb 
web space.  The Veteran reported no chiropractor treatment, 
acupuncture treatment, or massage therapy.  He had physical 
therapy in the past which did not help.  The Veteran reported 
having seen pain management specialists and receiving 
epidural steroid injections of the cervical and lumbar spine.  
The Veteran reported flare-ups in his spine on a daily basis 
due to activities of daily living, specifically stairs, 
hills, inclines, kneeling, squatting, crawling, and ladders, 
all of which he does in his current occupation.  He reported 
being able to walk for about 2 blocks, sit for about 20 
minutes, or stand for about 5 minutes before having 
additional pain in his back.  He reported no assistive 
devices.  The Veteran did not report being unsteady or having 
a history of falls.

Upon physical examination of the cervical spine, forward 
flexion was 0 to 40 degrees and extension was 0 to 30 
degrees.  Lateral flexion was 0 to 20 degrees bilaterally 
with a 5 degree compensatory rotation.  Rotation to the right 
was 0 to 40 degrees and rotation to the left was 0 to 30 
degrees.  The Veteran complained of pain on motion with all 
range of motion maneuvers, particularly with forward flexion.

Upon physical examination of the lumbar spine, forward 
flexion was 0 to 75 degrees and extension was 0 to 25 
degrees.  Lateral flexion was 0 to 35 degrees to the left and 
0 to 20 degrees to the right.  Rotation was 0 to 38 degrees 
to the left and 0 to 20 degrees to the right.  The Veteran 
complained of pain on motion with all range of motion 
maneuvers, with the least on extension and rotation to the 
left.  A neurological examination was normal.  A May 2008 X-
ray of the lumbosacral spine indicated degenerative changes 
seen involving the lumbar spine, anterior displacement of the 
L5 on S1 with posterior osteolysis of the posterior element 
of the L5.  A December 2007 MRI of the lumbar spine indicated 
L5-S1 anterolisthesis with spondylolysis causing severe 
bilateral neural foramina stenosis.  The Veteran reported no 
physician-directed bed rest in the previous 12 months due to 
a spine condition with an incapacitating episode.

The February 2009 VA examiner diagnosed degenerative disc 
disease of the cervical and lumbar spine.

The Board also received VA and private treatment records for 
the Veteran's cervical and lumbar spine disabilities.  The 
records are largely similar to the VA examinations above 
regarding the cervical spine disability.  Prior to February 
13, 2004, the Veteran reported occasional neck and back pain 
and was prescribed Darvocet and Ultracet.  In a February 13, 
2004 record from Dr. L., the Veteran complained of persistent 
pain in his neck, back, and leg.  Dr L. noted "palpable pain 
along his back" in a physical examination, with no atrophy, 
spasm, or neurological focal deficit.  Dr. L. reported 
referring the Veteran to the VA clinic for a neurologist's 
evaluation.  Prior to February 13, 2004, there was no 
objective evidence of the Veteran's complaints of back pain.  
Therefore, the RO was correct in assessing the 10 percent 
evaluation for the lumbar spine disability effective February 
13, 2004.

The Board is unable to view the VA and private examination 
findings as showing that the Veteran's spinal disabilities 
more nearly approximate the criteria for a rating in excess 
of the current 20 percent for the cervical spine and 10 
percent for the lumbar spine.  There is evidence of some 
additional loss of motion due to pain, but that limitation of 
motion does not appear to be more than mild in degree for the 
lumbar spine or more than moderate in degree for the cervical 
spine.  In this regard, it should be noted that normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Additionally, normal 
forward flexion of the lumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate 
V.  Any higher ratings based on limitation of motion under 
the old criteria are therefore not warranted.  

There is also no persuasive evidence of limitation of motion 
to warrant higher ratings under the new criteria for 
limitation of motion.  Further, the examination findings also 
do not suggest significant neurological impairment to warrant 
higher ratings under either the old or new criteria for disc 
disease, or to warrant separate evaluations for neurologic 
impairment.  

The Board must also find that the post-service treatment 
records, including the VA examinations, as a whole, also 
provide evidence against these claims, failing to indicate a 
basis to grant a higher evaluation for either of the 
Veteran's spinal disabilities.  

In this regard, it is important for the Veteran to understand 
that his current evaluations for his cervical and lumbar 
spine disorders take his pain into account.    Simply stated, 
the post-service medical record provides evidence against his 
claims.  The Board finds that the most recent evidence 
submitted provides a basis that would support the current 
evaluations and not increased evaluations.  

The Board has also carefully reviewed and considered private 
medical records which were submitted by the Veteran.  These 
records show essentially the same results as the examinations 
described above.  However, these records do not show that the 
criteria for any increased ratings have been met.  

The evidence in this case clearly shows continuing cervical 
and lumbar spine impairment.  However, the Board is obligated 
to apply the regulatory criteria which have been set forth 
earlier.  The preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 20 
percent have been met under any of the applicable versions of 
the rating criteria for a cervical spine disability.  
Additionally, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 10 
percent have been met under any of the applicable versions of 
the rating criteria for a lumbar spine disability.  The 
overall medical reports show no more than mild limitation of 
motion of the lumbar spine, and no more than moderate 
limitation of motion of the cervical spine, even when 
additional functional loss is considered.  There are some 
neurological symptoms, but they have not resulted in 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

The Board again stresses to the Veteran that it does not 
doubt that the service-connected spine disabilities result in 
impairment which affects his daily activities.  However, it 
is not demonstrated that the criteria for higher ratings have 
been met at this time.  

3.  Bilateral knees

Under the Rating Schedule, impairments of the knee are 
evaluated by application of the Diagnostic Code 5257.  Under 
this code, a 10 percent disability rating is awarded for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is awarded for severe recurrent subluxation 
or lateral instability, or for a combination of laxity and 
limitation of motion of a more severe degree due to pain, 
weakened movement, excessive fatigability with use, or 
incoordination.  

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In a December 2001 rating decision, the Veteran was granted 
service connection for patellofemoral syndrome of the left 
knee at a noncompensable rating, effective December 7, 2000.  
The RO denied service connection for the right knee as there 
was no evidence of a disability of the right knee.

Pursuant to the Veteran's October 2004 claim for an increased 
rating of the left knee and service connection of the right 
knee, the RO issued the March 2005 rating decision granting a 
single 10 percent rating for the bilateral knee disability, 
effective December 20, 2004.  The single 10 percent rating 
was based upon X-ray evidence of disability in both knees in 
a December 2004 VA examination.

During the pendency of the appeal, a January 2010 rating 
decision assigned separate disability ratings of 10 percent 
each for degenerative joint disease and patellofemoral pain 
syndrome of the right and left knees, effective February 18, 
2009.  The separate 10 percent evaluations were based upon 
evidence of painful motion in both knees in a February 2009 
VA examination.  

The Veteran has asserted that he merits higher ratings for 
his bilateral knee disability.

The Veteran was afforded a VA joints examination in December 
2004.  He complained of pain in both knees, with the right 
knee being more painful.  He described the pain as a chronic 
aching, at a severity of 6 out of 10, with 10 being unable to 
walk.  He reported no weakness, stiffness, swelling, heat, 
redness, instability or giving way, locking, fatigability, or 
lack of endurance.  He reported taking pain medications for 
his back and neck pain only.  He reported constant pain at 6 
out of 10 if he continues to walk.  Icing of the knee 
alleviated the pain, and walking, kneeling, and cold weather 
increased the pain.  The Veteran did not report additional 
limitation of motion or functional impairment during flare-
ups.  He did not use assistive devices.  He reported no 
episodes of dislocation or recurrent subluxation.  He 
reported a minimum impact on his daily activities and a 
moderate impact on his occupational activities.  

Upon physical examination, both knees had full flexion to 140 
degrees and full extension to 0 degrees.  There was no change 
in range of motion noted with repeated or resisted action.  
On inspection, both knees were normal, with no redness, 
swelling, effusion, warmth, patellar balottment, or guarding.  
For each  knee, the collaterals were stable to varus and 
valgus stress, the cruciates were stable with negative 
Lachman's and drawers tests, and the meniscus was stable with 
negative McMurray's.  There were no callosities, breakdown, 
or unusual shoe wear pattern that would indicate abnormal 
weight bearing.  There was no ankylosis or inflammatory 
arthritis.  X-ray results of the bilateral knees indicated 
very mild osteoarthritic changes at the patellofemoral joints 
on both sides.  The examiner's diagnosis was of right knee 
retropatellar pain syndrome with mild osteoarthritic changes.

Based upon the results of this examination, the RO issued the 
March 2005 rating decision awarding a single 10 percent 
disability evaluation for bilateral mild osteoarthritic 
changes to the knees, effective December 20, 2004, the date 
of the VA examination. 

The Veteran was then afforded a VA orthopedic examination in 
February 2009.  The Veteran complained of chronic pain in 
both knees.  He reported having no injections to his knees.  
He did have arthroscopic surgery twice on his left knee.  He 
reported pain, stiffness, weakness, fatigability, and lack of 
endurance in the knees.  He complained of instability in the 
left knee greater than the right knee.  He denied locking in 
the knees.  He reported being able to walk about 2 blocks, 
sit for about 20 minutes, or stand for about 5 minutes before 
having additional pain in his back and knees.  He had 
purchased an over-the-counter knee sleeve for his left knee, 
which he was wearing the day of the examination, as well as 
an Ace bandage.  He does not use any other assistive devices 
and can walk unaided.  He denied any episodes of dislocation, 
recurrent subluxation, inflammatory arthritis, or 
constitutional symptomatology of the knee joints.  He does 
not have a history of falls.

On physical examination, flexion was to 110 degrees and 
extension to 0 degrees bilaterally, with complaint of pain on 
motion in the left knee.  There was +1 effusion in the left 
knee noted on examination.  Lachman's and anterior and 
posterior drawers were negative bilaterally.  McMurray was 
negative on the right and the left, but there was a positive 
McMurray on the left for medial and lateral joint line 
tenderness and pain.  All ligaments were intact to varus and 
valgus stress at 0 degrees and 30 degrees of flexion.  There 
was a positive patellofemoral compression test bilaterally 
for pain, tenderness, and crepitus.  The examiner found no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance.  Subjective pain appeared to have the greatest 
functional impact.  The examiner's diagnoses included 
degenerative joint disease of bilateral knees, patellofemoral 
pain syndrome of bilateral knees, and status post left knee 
lateral meniscectomy times two.

The Board finds that these reports provide evidence against 
this claim, indicating that the criteria for an initial 
compensable rating prior to December 20, 2004 are not met 
based on objective evaluation.  The Veteran's right knee did 
not show objective evidence of a disability until the 
December 2004 VA examination.  These reports also indicate 
that the criteria for a single bilateral evaluation greater 
than 10 percent were not met based on objective evaluation 
prior to February 18, 2009.  While X-ray evidence indicated 
degenerative changes of both knees, the right and left knee 
continued to show full range of motion and no joint effusion 
or instability.  The reports also indicate that the criteria 
for separate evaluations greater than 10 percent for each 
knee are not met at any time.  The right and left knees show 
no subluxation or lateral instability, nor flexion limited to 
30 degrees, extension limited to 15 degrees, or a combination 
of laxity and limitation of motion of a more severe degree 
due to pain, weakened movement, excessive fatigability with 
use, or incoordination.

All results above, as well as the opinions of the VA 
examiners, provide evidence against this claim, clearly 
indicating that the higher criteria are not met during any 
part of the appeal period. 

The Veteran's left knee was rated noncompensably disabled 
prior to December 20, 2004.  A compensable rating requires 
slight recurrent subluxation or lateral instability, or 
flexion limited to 45 degrees or extension limited to 10 
degrees.  The Board notes that the VA and private treatment 
records prior to December 20, 2004, show that the Veteran's 
left knee did not meet the criteria for a compensable 
evaluation and the right knee did not exhibit a disability.

The Veteran's knees are rated 10 percent disabled as a single 
bilateral disability from December 20, 2004 to February 18, 
2009, based on X-ray evidence of a disability involving 2 or 
more major joints under Diagnostic Code 5003.  Higher ratings 
would require objective evidence of painful or limited 
motion.  The Board notes that the December 2004 VA 
examination, as well as VA and private treatment records 
prior to February 18, 2009, show that the Veteran's knees did 
not meet the criteria for separate evaluations or a single 
evaluation greater than 10 percent.

The Veteran is currently rated at 10 percent disabled each 
for right and left knee disabilities, which already takes 
into account limitation due to pain on motion.  The Board 
notes the functional loss due to flexion limited by pain, 
though the Veteran has never demonstrated flexion less than 
110 degrees for either knee.  It is important for the Veteran 
to understand that his pain is, in part, the basis for the 10 
percent evaluations.

The next higher, 20 percent, rating for each knee requires 
moderate subluxation or lateral instability of the knee, or 
flexion limited to 30 degrees, or extension limited to 15 
degrees, or a combination of laxity and limitation of motion 
of a more severe degree due to pain, weakened movement, 
excessive fatigability with use, or incoordination.  The 
Board notes that the February 2009 VA examination and VA and 
private outpatient treatment records show that the Veteran's 
knees do not meet the criteria for 20 percent evaluations.

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 45 degrees for a 10 
percent evaluation, 30 degrees for a 20 percent evaluation, 
and limited to 15 percent for a 30 percent evaluation.  
Similarly, Diagnostic Code 5261 requires extension of the leg 
limited to 10 degrees for a 10 percent evaluation, limited to 
15 degrees for a 20 percent evaluation, and limited to 20 
degrees for a 30 percent evaluation.  Applying either of 
these codes would not offer the Veteran greater evaluations 
for the bilateral knee disability at any time; therefore they 
are not being applied to this claim.

In summary, the schedular criteria for a compensable rating 
for the left knee prior to December 20, 2004 are not met and 
such rating is not warranted.  Similarly, the schedular 
criteria for a single disability rating higher than 20 
percent or for separate ratings for the bilateral knee 
disability from December 20, 2004 to February 18, 2009 are 
not met and such rating is not warranted.  Finally, the 
schedular criteria for the next higher, 20 percent, ratings 
for right and left knee disabilities have not been met at any 
time, and such rating is not warranted.  The facts and 
examinations cited above provide negative evidence against 
the Veteran's claim and show that his left knee did not meet 
the diagnostic criteria for a compensable evaluation prior to 
December 20, 2004, not did his bilateral knees meet the 
diagnostic criteria for a single evaluation greater than 20 
percent from December 20, 2004 to February 18, 2009 or 
separate evaluations, nor do the knees meet the diagnostic 
criteria for separate 20 percent evaluations from February 
18, 2009 to the present.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a compensable rating prior to 
December 20, 2004; a single disability rating greater than 10 
percent from December 20, 2004 to February 18, 2009; nor 
separate disability ratings greater than 10 percent each from 
February 18, 2009 to the present, for the Veteran's right and 
left knee disabilities.  38 C.F.R. § 4.7.  

The Board has taken into consideration the Veteran's 
statements, but finds that they are outweighed by the post-
service medical evidence cited above.  Without taking into 
consideration the Veteran's complaints, the current 
evaluations could not be justified based on the objective 
medical evidence and studies.  

Simply stated, the Board does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the Veteran 
filed his claim to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Codes 5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, and rated as a single 
disability under the Diagnostic Code for degenerative or 
hypertrophic arthritis.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  

However, based on the evidence cited above, a separate 
evaluation utilizing the VA General Counsel's Opinion in 
VAOPGCPREC 23-97 and the Court's rationale in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) is not warranted, or 
even if warranted, could not produce an increased evaluation.  
The Veteran was already granted a 10 percent evaluation for a 
single bilateral knee disability from December 20, 2004 to 
February 18, 2009 based upon X-ray findings.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's service-
connected disabilities should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in November 2004, April 2006, and August 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
 
The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private treatment records.  The Veteran was afforded VA 
examinations in December 2004 and February 2009.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.



____________________________________________
Thomas H. O'Shay,
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


